Exhibit 10.3

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
March 29, 2012, by and among Rush Truck Centers of Alabama, Inc., Rush Truck
Centers of Arizona, Inc., Rush Truck Centers of California, Inc., Rush Medium
Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush
Truck Centers of Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck
Centers of New Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck
Centers of Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush
Truck Centers of Idaho, Inc., Rush Truck Centers of Utah, Inc., and Rush Truck
Centers of Oregon, Inc., each a Delaware corporation and Rush Truck Centers of
Texas, L.P., a Texas limited partnership (collectively, the “Borrowers” and
individually a “Borrower”), Rush Enterprises, Inc., a Texas corporation
(“Holdings” or the “Borrower Representative”), the Lenders signatory hereto, and
General Electric Capital Corporation, a Delaware corporation (“GE Capital”), as
Administrative Agent for the Lenders (“Agent”).

RECITALS

A. Borrowers, the other Loan Parties signatory thereto, the Lenders signatory
thereto from time to time and Agent are parties to that certain Amended and
Restated Credit Agreement, dated as of January 31, 2012 (as amended prior to the
date hereof, the “Credit Agreement”).

B. Borrowers have requested that Lenders amend the Credit Agreement in certain
respects and Lenders have agreed to amend the Credit Agreement, subject to the
terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to Section 2.2. Section 2.2(a) of the Credit Agreement is amended
by inserting the following new language at the end thereof:

Each submission of a Request for Equipment Borrowing by the Borrower
Representative or any Borrower shall constitute a representation and warranty by
the Borrower Representative that (i) the representations and warranties set
forth in Article 4 of this Agreement and elsewhere in the Loan Documents are
true and correct in all material respects, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct as of such date;
and (ii) no Default is continuing.

2. Amendment to Exhibit B-1. Exhibit B-1 to the Credit Agreement is amended by
replacing such Exhibit with Exhibit B-1 attached as Exhibit A to this Amendment.

 

1



--------------------------------------------------------------------------------

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received payment of all fees and
expenses of Agent and Lenders and duly executed signature pages to this
Amendment from the Required Lenders, Borrowers, Agent and each Loan Party.

C. REPRESENTATIONS

Each Loan Party hereby represents and warrants to Lenders and Agent that:

1. Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance in all material respects with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law, except where the failure to be in compliance would not have a Material
Adverse Effect and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
would not, in the aggregate, have a Material Adverse Effect. The Borrowers are
engaged in the business of selling Inventory at retail.

2. The execution, delivery and performance by each Loan Party of this Amendment
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene such Loan Party’s Constituent Documents, (B) violate
any applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other Loan Documents) other than those that would not,
in the aggregate, have a Material Adverse Effect or (D) result in the imposition
of any Lien (other than a Lien securing the Obligations) upon any property of
any Loan Party or any of its Subsidiaries and (iii) do not require any Permit
of, or filing with, any Governmental Authority or any consent of, or notice to,
any Person.

3. This Amendment has been duly executed and delivered to the other parties
thereto by each Loan Party party hereto, is the legal, valid and binding
obligation of such Loan Party and

 

2



--------------------------------------------------------------------------------

is enforceable against such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

4. Both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents, including without limitation
the grant of security interest contained in Article 3 of the Credit Agreement,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Loan Parties party thereto. To
the extent any terms and conditions in any of the other Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.

2. Reaffirmation of Guaranty. Holdings consents to the execution and delivery by
all Borrowers of this Amendment and the consummation of the transactions
described herein, and ratifies and confirms the terms of its guarantee of all
Obligations with respect to the indebtedness now or hereafter outstanding under
the Credit Agreement as amended hereby. Holdings acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of any Borrower to the Lenders or any other
obligation of any Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of any Borrower, the guarantee by Holdings of all
Obligations (i) is and shall continue to be a primary obligation of Holdings,
(ii) is and shall continue to be an absolute, unconditional, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of Holdings with respect to the Obligations as amended hereby.

3. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

4. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

5. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

6. Costs and Expenses. Borrowers agree to pay on demand all costs and expenses
of Agent in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the reasonable fees and out-of-pocket
expenses of outside counsel for Agent with respect thereto.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

8. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

9. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS:

RUSH TRUCK CENTERS OF ALABAMA,

INC.

RUSH TRUCK CENTERS OF ARIZONA,

INC.

RUSH TRUCK CENTERS OF CALIFORNIA,

INC.

RUSH MEDIUM DUTY TRUCK CENTERS

OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO,

INC.

RUSH TRUCK CENTERS OF FLORIDA,

INC.

RUSH TRUCK CENTERS OF GEORGIA,

INC.

RUSH TRUCK CENTERS OF NEW

MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA,

INC.

RUSH TRUCK CENTERS OF TENNESSEE,

INC.

RUSH TRUCK CENTERS OF NORTH

CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OREGON,

INC.

By:  

/s/ Derrek Weaver

Name: Derrek Weaver Title: Assistant Secretary of each of the foregoing entities

 

5



--------------------------------------------------------------------------------

RUSH TRUCK CENTERS OF TEXAS,

L.P.

By: Rushtex, Inc., a Delaware corporation

By:

 

/s/ Derrek Weaver

Name: Derrek Weaver

Title: Assistant Secretary

HOLDINGS:

RUSH ENTERPRISES, INC.

By:

 

/s/ Derrek Weaver

Name: Derrek Weaver

Title: Senior Vice President, General Counsel

& Corporate Secretary

 

6



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, AS ADMINISTRATIVE

AGENT AND LENDER

By:

 

/s/ C. Daniel Clark

Name: C. Daniel Clark

Title: Vice President

 

7



--------------------------------------------------------------------------------

OTHER LENDERS:

BANK OF THE WEST,

AS A LENDER

By:  

/s/ Ryan J. Mauser

Name: Ryan J. Mauser Title: Vice President

PNC BANK, NATIONAL ASSOCIATION,

AS A LENDER

By:  

/s/ Robert L. Biddinger

Name: Robert L. Biddinger Title: Senior Vice President MASSMUTUAL ASSET FINANCE
LLC, AS A LENDER By:  

/s/ Donald L. Butler

Name: Donald L. Butler Title: Senior Vice President COMERICA BANK, AS A LENDER
By:  

/s/ Jonathan S. Heine

Name: Jonathan S. Heine Title: Vice President WELLS FARGO BANK, N.A., AS A
LENDER By:  

/s/ Jeffrey Brouillard

Name: Jeffrey Brouillard Title: Vice President

 

8



--------------------------------------------------------------------------------

BOKF, N.A., D/B/A BANK OF TEXAS,

AS A LENDER

By:  

/s/ Michael Rogers

Name: Michael Rogers

Title: Vice President

FLAGSTAR BANK, FSB

AS A LENDER

By:

 

/s/ Mark C. Mazmanian

Name: Mark C. Mazmanian

Title: Senior Vice President

 

9